Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 30, 2013

                           No. 04-13-00633-CR and 04-13-00634-CR

                          Ex Parte Martin Guadalupe Campos LEAL,
                                          Appellant

                   From the County Court at Law No. 1, Bexar County, Texas
                               Trial Court No. 2513 and 2514
                       The Honorable John D. Fleming, Judge Presiding


                                         ORDER

        In the interest of the efficient administration of the court’s docket, we order Appeal Nos.
04-13-00633-CR and 04-13-00634-CR consolidated. The parties must file motions, briefs, and
other pleadings as if the appeals were one but put both appeal numbers in the style of the case.
The cases must be argued together in one brief, as in a single appeal, and if oral argument is
requested and granted, the entire case must be argued as a single appeal, with the total time limit
for each party equal to the ordinary time limit for a party in a single appeal.

       However, a record must be filed in each appeal, the record in each case will remain
separate and, if supplementation of the record becomes necessary, the supplemental material
must be filed in each appeal to which it applies. The court will dispose of both appeals in the
same judgment, opinion, and mandate.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2013.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court